


    
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AGREEMENT, dated as of February 19, 2015, by and between American Axle &
Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and David
C. Dauch (the “Executive”), amends and restates in its entirety that certain
Employment Agreement, between the Company and the Executive, dated September 27,
2013.
WHEREAS, the Executive currently serves as the President and Chief Executive
Officer of the Company on an at-will basis; and
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive on the terms and conditions set forth in this
Agreement effective as of the date hereof;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment and Duties.


(a)General. Subject to the terms and conditions hereof, the Executive shall
serve as President and Chief Executive Officer of the Company and will have the
full powers, responsibilities and authorities customary for the president and
chief executive officer of corporations of the size, type and nature of the
Company. The Executive shall report solely to the Board of Directors of the
Company (the “Board”). The Executive’s principal place of employment shall be
the principal offices of the Company currently located in Detroit, Michigan,
subject to such reasonable travel as the performance of his duties and the
business of the Company may require.


(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Executive Chairman (or, if applicable, the Board) and shall use his
best efforts to promote and serve the interests of the Company. Further, the
Executive shall not, directly or indirectly, render material services to any
other person or organization without the consent of the Board or otherwise
engage in activities that would interfere significantly with the faithful
performance of his duties hereunder. Notwithstanding the foregoing, the
Executive may (i) serve on corporate, civic or charitable boards provided that,
on and after the Effective Date hereof, the Executive provides the Board, in
writing, with a list of such boards and receives the consent of the Board to
serve on such boards and (ii) engage in charitable activities, provided that
such activities do not contravene the first sentence of this Section 1(b).




--------------------------------------------------------------------------------




2.Term. The Executive’s employment under this Agreement shall commence as of
September 1, 2012 (the “Effective Date”) and shall terminate on the earlier of
(i) the termination of the Executive’s employment under this Agreement or
(ii) August 31, 2015; provided that upon a Change in Control (as defined in
Section 5(d) of this Agreement) of the Company, the term of this Agreement shall
be automatically extended until the date that is two years following the date on
which the Change of Control is deemed to have occurred; provided, further, that
the term of this Agreement shall be automatically extended for additional
one-year terms unless written notice of either party’s intention not to extend
has been given to the other party at least 60 days prior to the expiration of
the then-effective term. The period from the Effective Date until the
termination of the Executive’s employment under this Agreement, including, if
applicable, any extension(s), is referred to herein as the “Term.”


3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:


(a)Base Salary. Effective January 1, 2015, the Company shall pay to the
Executive an annual salary (the “Base Salary”) at the rate of $1,150,000,
payable in substantially equal installments at such intervals as may be
determined by the Company in accordance with its ordinary payroll practices as
established from time to time. During the Term, the Compensation Committee of
the Board shall review the Base Salary, not less often than annually, and may
increase the Base Salary in its sole discretion.


(b)Annual Bonus. The Executive shall be entitled to participate in the annual
incentive bonus plans applicable to executive officers of the Company in
accordance with their terms as in effect from time to time and subject to such
other terms as the Board, in its sole discretion, may approve. The initial
target amount of the Executive’s annual bonus shall be 125% of his Base Salary.
The Compensation Committee of the Board shall review the target amount not less
than annually and may increase the target amount in its sole discretion.


(c)Restricted Stock Units. On the Effective Date the Executive shall receive an
award of restricted stock units (“Restricted Stock Units”) with a grant date
value of approximately $250,000 in accordance with the terms and conditions set
forth in the Company’s 2012 Omnibus Incentive Plan (the “Plan”) and the
Company’s standard form of Restricted Stock Unit Award Agreement applicable to
senior executives.


(d)Cash Performance Units. On the Effective Date the Executive shall receive an
award of cash performance units (“Performance Units”) with a target value of
$250,000 in accordance with the terms and conditions set forth in the Plan and
the Company’s standard form of Performance Unit Award Agreement applicable to
senior executives.


(e)Long-Term Incentive Plan. The Executive shall be entitled to participate in
the cash and equity long-term incentive plans applicable to executive officers
of the Company in accordance with their terms as in effect from time to time and
subject to such other terms as the Board, in its sole discretion, may approve.
Effective January 1, 2015, the target amount of the Executive’s long-term
incentive award shall be 375% of his Base Salary. The Compensation Committee of
the Board shall review the target amount not less than annually and may
increase, but not decrease, the target amount in its sole discretion.






--------------------------------------------------------------------------------




(f)Benefit Plans. The Executive shall be entitled to participate, on the same
basis and at the same level as generally available to other executive officers
of the Company, in any group insurance, hospitalization, medical, health and
accident, disability, deferred compensation and retirement plans and other plans
or programs of the Company now existing or hereafter established in accordance
with the terms of the plans, as in effect from time to time.


(g)Life Insurance. The Executive shall be entitled to executive-level life
insurance in an amount equal to four times the Base Salary pursuant to the
Company’s policy as in effect from time to time. The Executive shall also be
eligible to participate in the Company’s personal umbrella life insurance
program applicable to executive officers as in effect from time to time.


(h)Post Retirement Benefits. The Company shall provide the Executive and his
eligible dependents with medical, dental and vision coverage upon his retirement
from the Company. The terms of such coverage shall be substantially equivalent
to the group medical, dental and vision plans offered to the Company’s salaried
employees as of September 1, 2012.


(i)Savings and Retirement Plans. The Executive shall be entitled to participate
in all savings and retirement plans applicable generally to other executive
officers of the Company, in accordance with the terms of the plans, as may be
amended from time to time, including, without limitation, the Amended and
Restated American Axle & Manufacturing, Inc. Supplemental Executive Retirement
Program.


(j)Expenses. The Company shall reimburse the Executive for reasonable travel and
other business-related expenses incurred by the Executive in the fulfillment of
his duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time. Payments with respect to
reimbursements of expenses shall be made consistent with the Company’s
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.


(k)Vacation. The Executive shall be entitled to vacation time consistent with
the applicable policies of the Company for other senior executives of the
Company as in effect from time to time.


4.Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive’s employment at any time, with or without
Cause (as defined in Section 5 below), and the Executive shall have the right to
terminate his employment at any time, with or without Good Reason (as defined in
Section 5 below).


(a)Termination Due to Death or Disability. The Executive’s employment under this
Agreement will terminate upon the Executive’s death and may be terminated by the
Company upon not less than 30 days’ written notice to the Executive upon the
Executive’s Disability (as defined in Section 5 below). In the event the
Executive’s employment terminates as a result of the Executive’s death or
Disability, the Company shall pay to the Executive (or his estate, as
applicable) the Base Salary through and including the date of termination and
any bonus earned, but unpaid, for the year prior to the year in which the
Executive’s Separation from Service (as defined in Section 4(b) below) or death
occurs notwithstanding anything to the contrary in an applicable plan or award
document and any other amounts or benefits required to be paid or provided by
law or under any plan, program, policy or practice of the Company (“Other
Accrued Compensation and Benefits”), payable within 30 days of the Executive’s




--------------------------------------------------------------------------------




Separation from Service by reason of death or Disability. The Executive shall
have no further right to receive any other compensation or benefits after such
termination of employment.


(b)Termination for Cause; Resignation Without Good Reason. If, prior to the
expiration of the Term, the Executive incurs a “Separation from Service” within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) by reason of the Company’s termination of the Executive’s
employment for Cause (as defined in Section 5 below) or if the Executive resigns
from his employment hereunder other than for Good Reason (as defined in
Section 5 below), the Executive shall only be entitled to payment of his Other
Accrued Compensation and Benefits, payable in accordance with Company policies
and practices and in no event later than 30 days after the Executive’s
Separation from Service. The Executive shall have no further right to receive
any other compensation or benefits after such termination or resignation of
employment.


(c)Termination by the Company Without Cause or Resignation by the Executive for
Good Reason Not in Connection with a Change in Control. If, prior to the
expiration of the Term and not on or within two years after a Change in Control,
either the Executive incurs a Separation from Service by reason of the Company’s
termination of the Executive’s employment without Cause, or the Executive
resigns from his employment for Good Reason, the Executive shall receive the
Other Accrued Compensation and Benefits and, subject to Section 4(e), the
Company shall (i) continue to pay the Executive the Base Salary (at the rate in
effect on the date the Executive’s employment is terminated) in accordance with
the Company’s ordinary payroll practices in effect from time to time for a
period of two years commencing on the 60th day following the Executive’s
Separation from Service, (ii) provide the Executive with outplacement service
consistent with those provided to executive officers of the Company in an amount
up to $50,000 and (iii) provide the Executive and his eligible dependents with
continued participation in the Company’s group medical plans applicable to other
executive officers (as in effect from time to time) for a period of two years
following the Executive’s Separation from Service or, in the event such
participation is not permitted, a cash payment equal to the value of the benefit
continuation, payable in three semi-annual installments beginning 60 days
following the Executive’s Separation from Service. The Executive shall continue
to be obligated to pay his share of premiums, deductibles and co-payments. In
the event that the Executive obtains subsequent employment and is eligible to
participate in the group medical plans of his new employer, any benefits
provided under the Company’s group medical plans shall be secondary to the
benefits provided under the group medical plans of the Executive’s new employer.
The Executive agrees to promptly notify the Company in the event that he becomes
eligible to participate in such other plans.


(d)Termination by the Company Without Cause or Resignation by the Executive for
Good Reason On or Within Two Years After a Change in Control. If, prior to the
expiration of the Term and on or within two years after a Change in Control,
either the Executive incurs a Separation from Service by reason of the Company’s
termination of the Executive’s employment without Cause, or the Executive
resigns from his employment for Good Reason, the Executive shall receive the
Other Accrued Compensation and Benefits and, subject to Section 4(e), the
Company shall provide the Executive with the following:
(i)a cash amount equal to three times the Executive’s Base Salary (at the rate
in effect on the date on which the Executive’s Separation from Service occurs);
(ii)a cash amount equal to three times the greater of (a) the target annual
bonus amount for the year in which the Change in Control occurs; or (b) the
target annual bonus amount for the year in which the Executive’s Separation from
Service occurs;




--------------------------------------------------------------------------------






(iii)(A)    a prorated target annual bonus (as in effect as of the date on which
the Change in Control is consummated) for the year of termination if the
Separation from Service occurs during the calendar year in which the Change in
Control occurs; or (B) the greater of (x) the prorated target annual bonus for
the year of termination or (y) the prorated target annual bonus for the year in
which the Change in Control occurred, if the Separation from Service occurs in a
calendar year following the calendar year in which the Change in Control occurs;
(iv)outplacement service costs incurred (which shall include appropriate
itemization and substantiation of expenses incurred) within the 24-month period
immediately following the Executive’s Separation from Service, subject to a
maximum amount of $50,000; provided that such claims for reimbursement are
submitted to the Company within 90 days following the date of invoice; and
(v)continued participation for the Executive and his eligible dependents in the
Company’s medical, dental and vision plans, as in effect from time to time, at
then‑existing participation and coverage levels, for a period of three years
following the Executive’s Separation from Service or, in the event such
participation is not permitted or advisable or the Company, in its sole
discretion, elects, a cash payment equal (in the Company’s determination) to the
value of the benefit continuation, payable in three annual installments
beginning 60 days following the Executive’s Separation from Service.
  
The amounts payable pursuant to Sections 4(d)(i), (ii) and (iii) shall be paid
to the Executive in accordance with the Company’s ordinary payroll practices in
effect from time to time for a period of two years commencing on the 60th day
following the Executive’s Separation from Service; provided, that (x) any
portion of these payments subject to the “short-term deferral” exception under
Section 409A of the Code plus (y) an amount equal to two times the IRC
Section 401(a)(17) limit for the applicable year (each of (x) and (y) determined
as of the Separation from Service), shall be paid to the Executive in a cash
lump sum on the 60th day following the Executive’s Separation from Service; and
provided further, that the balance of any payments then remaining shall be paid
to the Executive commencing on March 15 of the year following the year in which
the Executive’s Separation from Service occurred in accordance with the
Company’s ordinary payroll practices in effect from time to time for the balance
of the two-year period.
The Executive and his eligible dependents shall continue to be obligated to pay
all premiums, deductibles and co-payments. In the event that the Executive
obtains subsequent employment and is eligible to participate in the group
medical plans of his new employer, any obligation to provide benefits under the
Company’s medical, dental and vision plans or payment in lieu of such benefits
shall immediately cease. The Executive agrees to promptly notify the Company in
the event that he becomes eligible to participate in such other plans. Nothing
in this Section 4(d) shall be construed to impair or reduce the Executive’s
rights under COBRA or other applicable law.
Notwithstanding anything to the contrary in this Agreement, any termination
without Cause that occurs prior to a Change in Control but which the Executive
reasonably demonstrates (x) was at the request of a third party, or (y) arose in
connection with or in anticipation of a Change in Control which actually occurs,
shall constitute a termination without Cause occurring on such Change in Control
for purposes of this Agreement.




--------------------------------------------------------------------------------






Nothing in this Section 4(d) shall be construed to (i) alter or amend any
vesting or other terms and conditions of any equity-based compensation awards
under the Company’s equity incentive compensation plans (including, but not
limited to, the American Axle & Manufacturing Holdings, Inc. 2012 Omnibus
Incentive Plan or any successor plan), which shall be governed by the terms and
conditions set forth in the equity incentive compensation plans and separate
written grant agreements, or (ii) impair or reduce the Executive’s right to any
other accrued but unpaid compensation or benefits or create a right or
entitlement to any additional senior executive retirement benefit.
(e)Execution and Delivery of Release; Restrictive Covenants. The Company shall
not be required to make the payments and provide the benefits provided for under
Section 4(c) or Section 4(d) unless (i) the Executive executes and delivers to
the Company, within 60 days following the Executive’s Separation from Service, a
general waiver and release of claims substantially in the form attached hereto
as Exhibit A and the release has become effective and irrevocable in its
entirety and (ii) the Executive remains in material compliance with the
restrictive covenants (the “Restrictive Covenants”) set forth in
Sections 7 through 10 of this Agreement. Should the Executive revoke all or any
portion of the release within any such revocation period, then the Executive
will be treated hereunder as if he did not execute the release. The Executive’s
failure or refusal to sign the release (or the revocation of such release in
accordance with applicable laws) or the Executive’s failure to materially comply
with the release or Restrictive Covenants shall result in (i) the forfeiture of
the payments and benefits payable under Section 4(c) or Section 4(d) and
(ii) the repayment by the Executive to the Company of any amounts previously
paid to him pursuant to Section 4(c) or Section 4(d), as applicable. (For the
avoidance of doubt, amounts payable pursuant to Section 4(c) or Section 4(d) are
partial consideration for the Executive’s compliance with the Restrictive
Covenants).


(f)Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 26 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive.


(g)Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason shall constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company and (ii) all fiduciary positions (including as a
trustee) the Executive may hold with respect to any employee benefit plans or
trusts established by the Company. The Executive agrees that this Agreement
shall serve as written notice of his resignation in this circumstance.


(h)Legal Fees. The Company shall pay all legal fees on a current basis as
incurred by the Executive in connection with the Executive’s enforcement of his
rights under Section 4(d); provided that such claims for reimbursement are
submitted to the Company within 90 days following the date of invoice; provided,
however, that in the event a court of competent jurisdiction holds in a final,
non-appealable decision that all of the Executive’s claims were entirely without
merit or frivolous, the Executive shall repay all legal fees paid by the
Company on the Executive’s behalf.




--------------------------------------------------------------------------------








5.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” shall mean the termination of
the Executive’s employment because of:
(i)any act or omission that constitutes a material breach by the Executive of
his obligations under this Agreement;
(ii)the willful and continued failure or refusal of the Executive to perform the
duties reasonably required of him as the President and Chief Executive Officer
of the Company;
(iii)the Executive’s conviction of, or plea of nolo contendere to, (A) any
felony or (B) another crime involving dishonesty or moral turpitude or which
reflects negatively upon the Company or otherwise impairs or impedes its
operations;
(iv)the Executive’s engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is materially injurious to the Company or any of its subsidiaries or
affiliates;
(v)the Executive’s material breach of a Restrictive Covenant or any material
written policy of the Company or any of its subsidiaries or affiliates;
(vi)the Executive’s refusal to follow the directions of the Board; or
(vii)any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;


provided, however, that no event or condition described in clauses (i), (ii) and
(iv) through (vii) shall constitute Cause unless (x) the Company first gives the
Executive 45 days written notice of its intention to terminate his employment
for Cause and the grounds for such termination, (y) such grounds for termination
(if susceptible to correction) are not corrected by the Executive within 30 days
of his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Executive has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter) and (z) the Company actually terminates the Executive’s
employment with the Company within 30 days following the expiration of the
30 day cure period; provided, further, that no act or omission on the
Executive’s part shall be considered “willful” if it is done by him in good
faith and with a reasonable belief that Executive’s conduct was lawful and in
the best interest of the Company. If the Executive cures the conduct that is the
basis for the potential termination for Cause within such 30-day period, the
Company’s notice of termination shall be deemed withdrawn.
(b)Disability. For purposes of this Agreement, “Disability” shall be defined in
the same manner as such term or a similar term is defined in the
Company long-term disability plan applicable to the Executive.


(c)Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
termination of employment by the Executive because of the occurrence of any of
the following events without the Executive’s prior written consent:
(i)a material decrease in the Executive’s compensation or a failure by the
Company to pay material compensation in connection with his employment;
(ii)a material diminution of the responsibilities, positions, authority or
titles or reporting responsibilities of the Executive from those set forth in
this Agreement (other than solely as a result of the Company ceasing to be a
publicly-traded company);
(iii)the Company requiring the Executive to be based at any office or location
more than 50 miles from Detroit, Michigan; or




--------------------------------------------------------------------------------




(iv)a material breach by the Company of any term of this Agreement;


provided, however, that no event or condition described in clauses (i) through
(iv) shall constitute Good Reason unless (x) the Executive gives the
Company (A) 45 days advance notice of termination in writing and
(B) written notice of the grounds for such termination within 90 days of the
Executive first becoming aware of the event giving rise to Good Reason (such
notice shall describe the conduct that is the basis for the potential
termination for Good Reason), (y) such grounds for termination (if susceptible
to correction) are not corrected by the Company within 30 days of its receipt of
such notice (or, in the event that such grounds cannot be corrected within such
30-day period, the Company has not taken all reasonable steps within such 30-day
period to correct such grounds as promptly as practicable thereafter) and
(z) the Executive actually terminates his employment with the Company within
30 days following the expiration of the 30 day cure period. If the Company cures
the conduct that is the basis for the potential termination for Good Reason
within such 30 day period, the Executive’s notice of termination shall be deemed
withdrawn. If the Executive does not give notice to the Company as described in
this Section 5(c), the Executive’s right to claim Good Reason termination on the
basis of such event shall be deemed waived. Notwithstanding the above, it shall
not be an event of Good Reason for the Company to establish, maintain or modify
any compensation recovery, clawback or similar policies generally applicable to
senior executives of the Company or to subject any amounts payable to the
Executive to such policies as then in effect.
(d)Change in Control: For purposes of this Agreement, “Change in Control” means
any one of the following:
(i)any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than the Company or a
wholly‑owned subsidiary thereof or any employee benefit plan of the Company or
any of its subsidiaries, becomes the beneficial owner of the Company’s
securities having 30% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);
(ii)as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the
Company immediately prior to such transaction;
(iii)during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the
Company first elected during such period was approved by a vote of at least
two-thirds of the directors of the Company then still in office who were
directors of the Company at the beginning of any such period; or
(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or the sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a liquidation of the Company into a
wholly owned subsidiary.


For purposes of this Agreement, a Change in Control shall be deemed to have
occurred on the date the Change in Control is consummated.




--------------------------------------------------------------------------------




6.Limitations on Severance Payment and Other Payments or Benefits.


(a)Payments. Notwithstanding any provision of this Agreement, if any portion of
the severance payments or any other payment under this Agreement, or under any
other agreement with the Executive or plan or arrangement of the Company or its
affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 6, result in the imposition
on the Executive of an excise tax under Code Section 4999, then the Total
Payments to be made to the Executive shall either be (i) delivered in full, or
(ii) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the Executive’s actual marginal rate of federal, state and local
income taxation and the Excise Tax).


(b)Determinations. Within thirty (30) days following the Executive’s termination
of employment or notice by one party to the other of its belief that there is a
payment or benefit due the Executive that will result in an excess parachute
payment, the Company, at the Company’s expense, shall select a nationally
recognized certified public accounting firm (which may be the Company’s
independent auditors) (“Accounting Firm”) reasonably acceptable to the
Executive, to determine (i) the Base Amount (as defined below), (ii) the amount
and present value of the Total Payments, (iii) the amount and present value of
any excess parachute payments determined without regard to any reduction of
Total Payments pursuant to Section 6(a), and (iv) the net after-tax proceeds to
the Executive, taking into account the tax imposed under Code Section 4999 if
(x) the Total Payments were reduced in accordance with Section 6(a) or (y) the
Total Payments were not so reduced. If the Accounting Firm determines that
Section 6(a)(ii) above applies, then the Total Payments hereunder or any other
payment or benefit determined by such Accounting Firm to be includable in Total
Payments shall be reduced or eliminated so that there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the later possible payment date shall be
reduced or eliminated before a payment or benefit with an earlier payment date;
and (2) cash payments shall be reduced prior to non-cash benefits; provided that
if the foregoing order of reduction or elimination would violate Code
Section 409A, then the reduction shall be made pro rata among the payments or
benefits included in the Total Payments (on the basis of the relative present
value of the parachute payments).


(c)Definitions and Assumptions. For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G and such “parachute payments” shall be
valued as provided therein; (ii) present value shall be calculated in accordance
with Code Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal
to the Executive’s “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (iv) for purposes of the determination by
the Accounting Firm, the value of any noncash benefits or any deferred payment
or benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Executive shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Executive’s domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 6(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes. The Restrictive
Covenants have substantial value to the Company and a portion of
any Total Payments made to the Executive are in consideration of such
covenants.  For purposes of calculating the “excess parachute payment” and the
“parachute payments”, the parties intend that an amount equal to at least the
highest Base Salary during the 12 month period immediately prior to his
termination of employment shall be in




--------------------------------------------------------------------------------




consideration of the Restrictive Covenants.  The Accounting Firm shall consider
all relevant factors in appraising the fair value of such covenants and in
determining the amount of the Total Payments that shall not be considered to be
a “parachute payment” or “excess parachute payment”. The determination of the
Accounting Firm shall be addressed to the Company and the Executive and such
determination shall be binding upon the Company and the Executive.


7.Confidentiality.


(a)Confidential Information. (i) The Executive agrees that he will not at any
time, except with the prior written consent of the Company or any of its
subsidiaries or affiliates (collectively, the “Company Group”) or, to the extent
permitted pursuant to Section 7(a)(ii). as required by law, directly or
indirectly, reveal, divulge or disclose to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Executive’s own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive’s employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (A) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive’s action or (B) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality. Confidential Information may be in any medium or form,
including, without limitation, physical documents, electronic files or disks,
videotapes, audiotapes, and oral communications.


(ii)    In the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.
(b)Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 7.


8.Non-Competition. The Executive agrees that during his employment with the
Company and for a period of two years commencing on the Executive’s Separation
from Service (the “Restricted Period”), the Executive shall not, without the
prior written consent of the Company, directly or indirectly, and whether as
principal or investor or as an employee, officer, director, manager, partner,
consultant, agent or otherwise, alone or in association with any other person,
firm, corporation or other




--------------------------------------------------------------------------------




business organization, carry on a business competitive with the Company in any
geographic area in which the Company Group has engaged in business, or is
reasonably expected to engage in business during such Restricted Period
(including, without limitation, any area in which any customer of the
Company Group may be located); provided, however, that nothing herein shall
limit the Executive’s right to own not more than 1% of any of the debt or equity
securities of any business organization that is then filing reports with the
Securities and Exchange Commission pursuant to Sections 13 or 15(d) of the
Securities Exchange Act of 1934, as amended.


9.Non-Solicitation. The Executive agrees that, during his employment and for the
Restricted Period, the Executive shall not, directly or indirectly, other than
in connection with the proper performance of his duties in his capacity as an
executive of the Company, (a) interfere with or attempt to interfere with any
relationship between the Company Group and any of its employees, consultants,
independent contractors, agents or representatives, (b) employ, hire or
otherwise engage, or attempt to employ, hire or otherwise engage, any current or
former employee, consultant, independent contractor, agent or representative of
the Company Group in a business competitive with the Company Group or (c) induce
or attempt to induce any customer, client, supplier, licensee or other business
relation of any member of the Company Group to cease doing business with any
member of the Company Group, or in any way interfere with the relationship
between any member of the Company Group and any customer, client, supplier,
licensee or other business relation of any member of the Company Group. As used
herein, the term “indirectly” shall include, without limitation, the Executive’s
permitting the use of the Executive’s name by any competitor of any member of
the Company Group to induce or interfere with any employee or business
relationship of any member of the Company Group.


10.Assignment of Developments.


(a)The Executive acknowledges that all developments, including, without
limitation, the creation of new products, conferences, training/seminars,
publications, programs, methods of organizing information, inventions,
discoveries, concepts, ideas, improvements, patents, trademarks, trade names,
copyrights, trade secrets, designs, works, reports, computer software or
systems, flow charts, diagrams, procedures, data, documentation and writings and
applications thereof, relating to the business or future business of the
Company that the Executive, alone or jointly with others, has discovered,
suggested, conceived, created, made, developed, reduced to practice, or acquired
during the Executive’s employment with or as a result of the Executive’s
employment with the Company (collectively, “Developments”) are works made for
hire and shall remain the sole and exclusive property of the Company, free of
any reserved or other rights of any kind on the Executive’s part. The Executive
hereby assigns to the Company all of his rights, titles and interest in and to
all such Developments, if any. The Executive agrees to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare, to give evidence and to
take any and all other actions (including, among other things, the execution and
delivery under oath of patent or copyright applications and instruments of
assignment) that are necessary or desirable in the reasonable opinion of the
Company to enable the Company to file and prosecute applications for, and to
acquire, maintain and enforce, all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company. All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists and other
documentation (and all copies thereof) made or compiled by the Executive or made
available to the Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Company are the property of the
Company, and will be delivered to the Company immediately upon the termination
of the Executive’s employment with the Company.




--------------------------------------------------------------------------------






(b)If a patent application or copyright registration is filed by the Executive
or on the Executive’s behalf during the Executive’s employment with the
Company or within one year after the Executive’s leaving the Company’s employ,
describing a Development within the scope of the Executive’s work for the
Company or which otherwise relates to a portion of the business of the
Company of which the Executive had knowledge during the Executive’s employment
with the Company, it is to be conclusively presumed that the Development was
conceived by the Executive during the period of such employment.


11.Certain Remedies.


(a)Injunctive Relief. Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in Sections 7 through 10 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 7 through 10 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement. Such injunctive relief in any court shall be available to the
Company Group in lieu of, or prior to or pending determination in, any
arbitration proceeding.


(b)Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to this Section 11, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 8 and 9 of this Agreement.


12.Defense of Claims. The Executive agrees that, during the Term, and for a
period of two years after termination of the Executive’s employment, upon
request from the Company, the Executive will cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive’s prior areas of responsibility, except if the Executive’s
reasonable interests are adverse to the Company in such claim or action. The
Company agrees to promptly reimburse the Executive for all of the Executive’s
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with the Executive’s obligations under this Section 12.


13.Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery, clawback or similar
policy as required under law or adopted by the Company from time to time.


14.Section 409A of the Code.


(a)General. This Agreement is intended to meet the requirements of Section 409A
of the Code, and shall be interpreted and construed consistent with that intent.
It is intended that the terms “termination” and “termination of employment” as
used herein shall constitute a “Separation from Service” within the meaning of
Section 409A of the Code.




--------------------------------------------------------------------------------








(b)Deferred Compensation. Notwithstanding any other provision of this Agreement,
to the extent that the right to any payment (including the provision of
benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:


(i)If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first full calendar month following
the end of the period.
(ii)Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. No reimbursement during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. Except as
permitted by Section 409A, the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.
(iii)The Company shall not accelerate any payment or the provision of any
benefits under this Agreement or make or provide any such payment or benefits if
such payment or provision of such benefits would, as a result, be subject to tax
under Section 409A of the Code. If, in the good faith judgment of the Company,
any provision of this Agreement could cause the Executive to be subject to
adverse or unintended tax consequences under Section 409A of the Code, such
provision shall be modified by the Company in its sole discretion to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A of the Code. It is
understood that each installment is a separate and distinct payment from all
other such payments for purposes of Section 409A of the Code, and that the
timing of payment is within the control of the Company and in no event may the
Executive be permitted to control the year in which any payment occurs.
(iv)The provisions of this Section 14 shall apply notwithstanding any provisions
of this Agreement related to the timing of payments following the Executive’s
termination or resignation of employment.


15.Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid from
the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.




--------------------------------------------------------------------------------








16.Compensation Recoupment. All payments and benefits paid or payable pursuant
to this Agreement or any plan, program or arrangement in which the Executive
participates shall be subject to any compensation recoupment, clawback or
similar policies generally applicable to executive officers of the Company as
required by law or as in effect from time to time. The Company shall make any
determination for clawback or recoupment in its sole discretion and in
accordance with any such policy and applicable law or regulation.


17.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement shall
be settled exclusively by arbitration in Detroit, Michigan in accordance with
the commercial rules of the American Arbitration Association before
one arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by the Executive, or if such two individuals cannot agree on the
selection of the arbitrator, who shall be selected by the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereon.


18.Nonassignability; Binding Agreement.


(a)By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.


(b)By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets. If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the
Company would be required to perform it if no such succession had occurred. The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.


(c)Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.


19.Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.






--------------------------------------------------------------------------------




20.Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.


21.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of Michigan applicable to contracts executed in and to be
performed in that State.


22.Survival of Certain Provisions; Severability. The rights and obligations set
forth in this Agreement that, by their terms, extend beyond the Term shall
survive the Term. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not alter the validity
or enforceability of the other provisions hereof.


23.Entire Agreement; Supersedes Previous Agreements. This Agreement contains the
entire agreement and understanding of the parties hereto with respect to the
matters covered herein, and supersedes all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof, all such other negotiations, commitments, agreements and writings
shall have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing shall have no further rights or
obligations thereunder.


24.Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.


25.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


26.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
One Dauch Drive
Detroit, Michigan 48211-1198
Attn: Vice President, Human Resources
To the Executive:
To the address of the Executive as reflected on the books and records of the
Company


All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by personal delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.


By:
/s/ Terri M. Kemp    

Terri M. Kemp
Vice President, Human Resources




EXECUTIVE


By:
/s/ David C. Dauch    

David C. Dauch
President and Chief Executive Officer






--------------------------------------------------------------------------------






EXHIBIT A
FORM OF WAIVER AND MUTUAL RELEASE
This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between David C. Dauch (the “Executive”) and American Axle & Manufacturing
Holdings, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated [________], 2015 (the “Employment Agreement”), which provided for the
Executive’s employment on the terms and conditions specified therein; and
WHEREAS, pursuant to Section 4(e) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and waiver of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment with the Company effective as of
_____________ (the “Termination Date”).
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
1.    Return of Property. On or prior to the Termination Date, the Executive
represents and warrants that he will return all property made available to him
in connection with his service to the Company, including, without limitation,
credit cards, any and all records, manuals, reports, papers and documents kept
or made by the Executive in connection with his employment as an officer or
employee of the Company and its subsidiaries and affiliates, all computer
hardware or software, cellular phones, files, memoranda, correspondence, vendor
and customer lists, financial data, keys and security access cards.
2.    Executive Release.
(a)    In consideration of the payments and benefits provided to the Executive
under the Employment Agreement and after consultation with counsel, the
Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (w) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the Executive of this Release, (x) any right the Executive may have to
enforce this Release or the Employment Agreement, (y) the Executive’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, or (z) any claims for accrued,




--------------------------------------------------------------------------------




vested benefits under any long-term incentive, employee benefit or retirement
plan of the Company subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under the Employee
Retirement Income Security Act of 1974, as amended. This Section 2(a) does not
apply to any Claims that the Executive Parties may have as of the date the
Executive signs this Release arising under the Federal Age Discrimination in
Employment Act of 1967, as amended, and the applicable rules and
regulations promulgated thereunder (“ADEA”). Claims arising under ADEA are
addressed in Section 2(b) of this Release.
(b)    Executive’s Specific Release of ADEA Claims. In further consideration of
the payments and benefits provided to the Executive under the Employment
Agreement, the Executive Parties hereby unconditionally release and forever
discharge the Company Parties from any and all Claims that the Executive Parties
may have as of the date the Executive signs this Release arising under ADEA. By
signing this Release, the Executive hereby acknowledges and confirms the
following: (i) the Executive was advised by the Company in connection with his
termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to the Executive the terms of this
Release, including, without limitation, the terms relating to the Executive’s
release of claims arising under ADEA, and the Executive has in fact consulted
with an attorney; (ii) the Executive was given a period of not fewer than
[21][45, to the extent required by ADEA.] days to consider the terms of this
Release and to consult with an attorney of his choosing with respect thereto;
and (iii) the Executive knowingly and voluntarily accepts the terms of this
Release. The Executive also understands that he has seven days following the
date on which he signs this Release (the “Revocation Period”) within which to
revoke the release contained in this paragraph, by providing the Company a
written notice of his revocation of the release and waiver contained in this
paragraph. No such revocation by the Executive shall be effective unless it is
in writing and signed by the Executive and received by the Company prior to the
expiration of the Revocation Period.
3.    Company Release. The Company, for itself and on behalf of the
Company Parties, hereby irrevocably and unconditionally releases and forever
discharges the Executive Parties from any and all Claims, including, without
limitation, any Claims under any federal, state, local or foreign law, that the
Company Parties may have, or in the future may possess, arising out of (a) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (b) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by the Executive that would constitute a crime
under applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (x) any rights or claims of the Company arising out of or
attributable to (A) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (B) the Executive’s actions or
omissions taken or not taken in bad faith with respect to the Company; and
(y) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.
4.    No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.
5.    Proceedings.
(a)    General Agreement Relating to Proceedings. The parties represent and
warrant that they have not filed, and they agree not to initiate or cause to be
initiated on their behalf, any complaint, charge, or claim against the other
party before any local, state or federal agency, court or other body relating to
the Executive’s employment or the termination thereof, other than with respect
to any claim




--------------------------------------------------------------------------------




that is not released hereunder including with respect to the obligations of the
Company to the Executive and the Executive to the Company under the Employment
Agreement (each, individually, a “Proceeding”), and each party agrees not to
participate voluntarily in any Proceeding. The parties waive any right they may
have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.
(b)    Proceedings Under ADEA. Section 5(a) shall not preclude the Executive
from filing any complaint, charge or claim challenging the validity of the
Executive’s waiver of Claims arising under ADEA (which is set forth in
Section 2(b) of this Release). However, both the Executive and the
Company confirm their belief that the Executive’s waiver of claims under ADEA is
valid and enforceable, and that their intention is that all claims under ADEA
will be waived.
(c)    Certain Administrative Proceedings. In addition, Section 5(a) shall not
preclude the Executive from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with any charge filed by any other entity or individual, or by any
federal, state or local agency.
6.    Remedies.
(a)    Each of the parties understands that by entering into this Release such
party will be limiting the availability of certain remedies that such party may
have against the other party and such party’s ability to pursue certain claims
against the other party.
(b)    Each of the parties acknowledges and agrees that the remedy at law
available to such party for breach of any of the obligations under this Release
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, each of the
parties acknowledges, consents and agrees that, in addition to any other rights
or remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or security, restraining the other party from
breaching its obligations under this Release. Such injunctive relief in any
court shall be available to the relevant party, in lieu of, or prior to or
pending determination in, any arbitration proceeding.
7.    Cooperation. From and after the Termination Date, the Executive shall
cooperate in all reasonable respects with the Company, its affiliates and
subsidiaries and their respective directors, officers, attorneys and experts in
connection with the conduct of any action, proceeding, investigation or
litigation involving the Company or any of its affiliates or subsidiaries,
including any such action, proceeding, investigation or litigation in which the
Executive is called to testify.
8.    Unfavorable Comments.
(a)    Public Comments by the Executive. The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically: (i) any derogatory comment concerning the
Company, its affiliates or subsidiaries or any of their current or former
directors, officers, employees or shareholders, or (ii) any other comment that
could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Company or any of its affiliates or subsidiaries.




--------------------------------------------------------------------------------




(b)    Public Comments by the Company. The Company agrees to instruct its
directors and employees to refrain from making, directly or indirectly, now or
at any time in the future, whether in writing, orally or electronically: (i) any
derogatory comment concerning the Executive, or (ii) any other comment that
could reasonably be expected to be detrimental to the Executive’s business or
financial prospects or reputation.
9.    Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
10.    Non-admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Company or the Executive.
11.    Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Michigan applicable to contracts executed in and
to be performed in that State.
12.    Arbitration. Any dispute or controversy arising under or in connection
with this Release shall be resolved in accordance with Section 17 of the
Employment Agreement.
13.    Notices. All notices or communications hereunder shall be made in
accordance with Section 26 of the Employment Agreement:


THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, THAT HE HAS REVIEWED
IT WITH AND OBTAINED THE ADVICE OF COUNSEL AND THAT HE FULLY KNOWS, UNDERSTANDS
AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME AND MAKES
THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN
FREE WILL.
IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
By:        
EXECUTIVE
By:        
DAVID C. DAUCH






